DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.  Claims 1-20 are treated on their merits.
Claim Objections
Claim 11 is objected to because of the following informalities:  “aft section” (line 6 of the claim) should be “aft portion”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “disc valve spring” (lines 14, 15 and 20 of the claim; 3 instances) should be “disc spring”.  Appropriate correction is required.  This correction is required because the spring is the element that is disc shaped, not the valve.
Claim 13 is objected to because of the following informalities:  “when a a force” (lines 4-5 of the claim) should be “when a force”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “disc valve spring” (line 1 of the claim) should be “disc spring”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the inner chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thyroff et al. (US Patent Application 2012/0160335).
Regarding Claim 1, Thyroff discloses a valve 40 capable of use as an in-port sequencing valve (the term “in-port sequencing valve” is merely a name given to the 25) and an outlet passageway (line 30), the in-port sequencing valve comprising: a housing 45 having a forward portion (near 65) and an aft portion (near 50) opposite the forward portion, the housing at least partially enclosing an inner chamber (as shown in Figure 2; inner chamber including the portion which houses the spring 180), an inlet channel 165 configured to be fluidly aligned with the inlet passageway (as shown by the system in Figure 1), and an outlet channel 170 configured to be fluidly aligned with the outlet passageway (as shown by the system in Figure 1); a pre-load adjuster 185 configured to be set to a selected valve activation setting (this is inherently done by the adjusting screw 185); a valve spring 180 disposed in the inner chamber and in forcible communication with the pre-load adjuster 185 such that the pre-load adjuster compresses the valve spring an amount corresponding to the selected valve activation setting (as shown in Figure 2); and a valve piston 70 substantially disposed in the inner chamber (as shown in Figure 2) in forcible communication with the valve spring 180 so that the valve spring exerts a threshold spring force on the valve piston corresponding to the spring compression amount (para. 0023), the valve piston 70 being configured to be shifted from a closed position (as shown in Figure 2) in which hydraulic fluid cannot pass to the outlet channel 170 from the inlet channel 165 to an open position (as shown in Figure 3) in which hydraulic fluid can pass to the outlet channel 170 from the inlet 165 when a force resulting from a pressure of the hydraulic fluid in the inlet channel overcomes the threshold spring force (at “minimum operating pressure”; para. 0025).
Regarding Claim 3, Thyroff further discloses a check valve including a ball 130 and a check valve spring 125 in forcible communication with the ball, the ball being configured to move from a closed position (as shown in Figures 2 and 3) to an open position (as shown in Figure 4) in which hydraulic fluid can pass from the outlet channel 170 to the inlet channel 165 when a pressure difference acting on the ball overcomes a bias force of the check valve spring (para. 0026).
Regarding Claim 6, Thyroff is seen as further disclosing the valve piston 70 having a tapered or narrowing shape (70 is more narrow at the top 75 of the piston than at the bottom as shown in Figure 2; this change of shape is seen to be readable as a “narrowing shape” as claimed) so that the valve piston is configured to undergo valve piston modulation (the term “valve piston modulation” is a broad term that must be given its broadest reasonable interpretation: the term “modulation” is defined as “a regulating according to measure or proportion” and the valve piston of Thyroff is configured to be moved or regulated according to the magnitude of the pressure acting on the piston).
Regarding Claim 7, Thyroff further discloses a spring plunger 70 (for the purpose of this claim, piston 95 is relied upon as the valve piston first recited in claim 1) in forcible communication between the valve spring 180 and the valve piston 95.
Regarding Claim 8, Thyroff is seen as further disclosing a stroke stop washer (main seal 90 is seen to be readable as a “stop washer”, as this term does not require any particular shape) positioned in the inner chamber (as shown in Figure 2) and 70 in a direction of the open position (90, following its compression, limits travel of piston 70 in the upward, opening direction as shown in Figure 3).
Regarding Claim 9, Thyroff is seen as further disclosing the inlet channel 165 extending radially through the housing (although 165 extends along the central axis of the housing, 165 also extends in a radial direction outwardly from the axis, i.e. along the diameter of 165), the outlet channel 170 being axially aligned with the valve piston (for the purpose of this claim, piston 95 is relied upon as the valve piston first recited in claim 1; the outlet channel 170 is provided at the same axial location as the piston 95, this limitation does not require the outlet channel to have the same central axis as the valve piston).
Regarding Claim 10, Thyroff further discloses a pre-load adjuster lock (the threads of the screw 185 are seen to provide a “lock”, as they prevent movement of the pre-load adjuster until desired by a user) configured to retain the pre-load adjuster at the selected spring compression setting (as described above, the threads retain the adjuster at the desired setting).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 6-10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thyroff et al. (US Patent Application 2012/0160335) in view of Morita (US Patent 4217927).
Regarding Claims 1, 3 and 6-10, Thyroff is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that the claims are seen to require the valve housing to be mounted in a port, Morita teaches a pressure responsive valve in which a housing 10 is mounted in a port 6 having passageways 2 and 4.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Thyroff such that the housing is mounted in a port having inlet and outlet passageways as taught by Morita for the purpose of providing a structure to easily connect the valve housing with the upstream and downstream conduits.
Claims 4, 11, 13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyroff et al. (US Patent Application 2012/0160335) in view of Goodwin (US Patent 6648010).
Regarding Claim 4, Thyroff does not disclose the valve spring being a disc spring including a plurality of discs axially aligned with each other.
Goodwin teaches a pressure responsive valve and further teaches a biasing spring including a plurality of discs 10 axially aligned with each other.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Thyroff such that the spring is a plurality of discs axially aligned with each other as taught by Goodwin for the purpose of utilizing an alternative spring structure known in the art to be suitable for biasing a valve.
Regarding Claim 11, Thyroff discloses a valve 40 capable of use as an in-port sequencing valve (the term “in-port sequencing valve” is merely a name given to the claimed device and is not accorded patentable weight) capable of controlling passage of hydraulic fluid into a hydraulic device (the valve of Thyroff as described below is capable of controlling hydraulic fluid into a hydraulic device; it is noted that only the valve is being claimed rather than the combination of the valve and the hydraulic device) via a port having an inlet passageway (line connected to valves 25) and an outlet passageway (line 30), the valve comprising: a housing 45 having a forward portion (near 65) and an aft portion (near 50) opposite the forward portion, the housing forming: a spring chamber in the aft section (as shown in Figure 2; inner chamber in the upper or aft section houses the spring 180), a valve piston chamber in the forward portion (as shown in Figure 2; inner chamber in the lower or forward portion houses 95) and extending to the spring chamber (the chambers are in communication as shown in Figure 2), an inlet channel 165 configured to be fluidly aligned with the inlet passageway (as shown by the system in Figure 1), and an outlet channel 170 configured to be fluidly aligned with the outlet passageway (as shown by the system in Figure 1); a pre-load adjuster 185 configured to be set to a selected spring compression setting (this is inherently done by the adjusting screw 185); a valve spring 180 disposed in the spring chamber and in forcible communication with the pre-load adjuster 185, the valve spring 180 being configured to be axially compressed an amount corresponding to the selected spring compression setting (as shown in Figure 2) so as to exert a desired threshold spring force corresponding to a sequence pressure (i.e. the cracking pressure of the valve); a spring plunger 70 substantially disposed in the spring chamber (in the upper portion of the housing) in forcible communication with and concentric with the valve spring 180 (70 and 180 have the same central axis and a portion of 70 extends upwardly into the spring); and a valve piston 95 substantially disposed in the valve piston chamber (in the lower chamber of the housing) in forcible communication with the spring plunger 70, the valve piston 95 being configured to be shifted from a closed position (Figure 2) in which hydraulic fluid cannot pass to the outlet channel 170 from the inlet channel 165 to an open position (Figure 3) in which hydraulic fluid can pass to the outlet channel 170 from the inlet channel 165 when a force resulting from a pressure of the hydraulic fluid in the inlet channel overcomes the threshold spring force (at “minimum operating pressure”; para. 0025).
Thyroff does not disclose the valve spring is a disc valve spring.
Goodwin teaches a pressure responsive valve and further teaches a biasing spring including a plurality of discs 10 axially aligned with each other.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Thyroff such that the spring is a plurality of discs axially aligned with each other as taught by Goodwin for the purpose of utilizing an alternative spring structure known in the art to be suitable for biasing a valve.
Thyroff further does not disclose the spring being configured to be axially compressed an amount corresponding to the selected spring compression setting so as to exert a desired threshold spring force corresponding to a sequence pressure of at least 1,000 psi.  However, the selection of a desired operating pressure of a fluid system is an obvious matter of engineering design choice.   Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Thyroff such that the threshold spring force is set to any desired value, including a value corresponding to a sequence pressure of at least 1,000 psi, for the purpose of ensuring that fluid at a desired pressure is delivered to the downstream device in accordance with the required pressures of the system.
Regarding Claim 13, Thyroff further discloses a check valve including a ball 130 and a check valve spring 125 in forcible communication with the ball, the ball being configured to move from a closed position (as shown in Figures 2 and 3) to an open position (as shown in Figure 4) in which hydraulic fluid can pass from the outlet channel 170 to the inlet channel 165 
Regarding Claim 14, Thyroff in view of Goodwin further discloses the disc valve spring (as taught by Goodwin as described above) including a plurality of discs (10 as taught by Goodwin) axially aligned with each other.
Regarding Claim 16, Thyroff is seen as further disclosing the valve piston 95 having a tapered or narrowing shape (sides 105 are more narrow than the bottom 110 as shown in Figure 2; this change of shape is seen to be readable as a “narrowing shape” as claimed) so that the valve piston is configured to undergo valve piston modulation (the term “valve piston modulation” is a broad term that must be given its broadest reasonable interpretation: the term “modulation” is defined as “a regulating according to measure or proportion” and the valve piston 95 of Thyroff is configured to be moved or regulated according to the magnitude of the pressure acting on the piston).
Regarding Claim 18, Thyroff is seen as further disclosing a stroke stop washer (main seal 90 is seen to be readable as a “stop washer”, as this term does not require any particular shape) positioned in the inner chamber (as shown in Figure 2) and configured to limit travel of the valve piston 95 in a direction of the open position (90, following its compression, limits travel of piston 95 in the upward, opening direction as shown in Figure 3).
Regarding Claim 19, Thyroff is seen as further disclosing the inlet channel 165 extending radially through the housing (although 165 extends along the central axis of the housing, 165 also extends in a radial direction outwardly from the axis, i.e. along the diameter of 165), the outlet channel 170 being axially aligned with the valve piston (the outlet channel 170 is provided at the same axial location as the piston 95
Regarding Claim 20, Thyroff further discloses a spring adjustment lock (the threads of the screw 185 are seen to provide a “lock” of the spring adjustment, as they prevent movement of the pre-load adjuster until desired by a user) configured to retain the pre-load adjuster at the selected spring compression setting (as described above, the threads retain the adjuster at the desired setting).
Claims 4, 11, 13, 14, 16 and 18-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Thyroff et al. (US Patent Application 2012/0160335) in view of Goodwin (US Patent 6648010) and further in view of Morita (US Patent 4217927).
Regarding Claims 4, 11, 13, 14, 16 and 18-20, Thyroff in view of Goodwin is seen as disclosing all of the elements of these claims as described above.  Alternatively, in the event that the claims are seen to require the valve housing to be mounted in a port, Morita teaches a pressure responsive valve in which a housing 10 is mounted in a port 6 having passageways 2 and 4.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Thyroff such that the housing is mounted in a port having inlet and outlet passageways as taught by Morita for the purpose of providing a structure to easily connect the valve housing with the upstream and downstream conduits.
Allowable Subject Matter
Claims 2, 5, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753